Citation Nr: 0318067	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  95-38 903	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries of the ribs.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for disability of the 
left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1966 to December 
1972.  He also served in the National Guard thereafter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board notes that the matter of entitlement to service 
connection for post-traumatic stress disorder (PTSD) is no 
longer in appellate status as the benefit sought was granted 
in a decision dated in April 2003.  

The issue of entitlement to service connection for disability 
of the left foot is addressed in the REMAND that follows the 
order section of this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran has no chronic disability of the ribs.

3.  The veteran has current disability of the back due to 
trauma sustained in a motor vehicle accident in 1970, during 
active service.



CONCLUSIONS OF LAW

1.  Residuals of injuries of the ribs were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2002).

2.  The veteran has back disability due to injury incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the claims decided herein were most recently considered by 
the RO.  The record reflects that in a statement of the case 
and in supplements thereto, the veteran has been advised of 
the requirements for the benefit sought on appeal, the 
evidence considered by the RO, and the reasons for its 
determinations.  Specifically, the veteran has been informed 
of the need to submit evidence demonstrating that he 
currently has disability residual to fractures of the ribs 
and injuries to the low back and that such are etiologically 
related to active service.  In the Board's January 2001 
remand and the RO's February 2001 letter, the veteran was 
advised of the information needed from him to enable the RO 
to obtain evidence in support of his claims, the assistance 
that VA would provide in obtaining evidence on his behalf, 
and the evidence that he should submit if he did not desire 
VA's assistance in obtaining such evidence.  The April 2003 
supplemental statement of the case advised the veteran of all 
of the evidence considered and of the reasons and bases for 
the continued denial.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the Board notes that some of 
the veteran's service medical records have been obtained.  
There are no additional, available service medical records, 
to include records of treatment from 1970 to 1972 in 
connection with an automobile or other accident.  A copy of a 
1970 accident report and available post-service records 
identified as relevant by the veteran are of record.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any other evidence or information which could be 
obtained to substantiate either of the claims.  The Board is 
also unaware of any such outstanding evidence or information.  
Moreover, as explained below, the evidence currently of 
record is sufficient to substantiate the veteran's claim for 
service connection for back disability.  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disease which is 
initially diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Factual Background

Medical and personnel records from the veteran's active 
service period are negative for notation of any automobile 
accident resulting in injury to the ribs or low back.  
Service records show that the veteran had completed a tour in 
Germany January 2, 1970, and that his tour in Korea did not 
begin until May 1970.  

The veteran has submitted a copy of an Official Traffic 
Accident Report, dated January 11, 1970, a Sunday.  The 
report sets out that the veteran's left front car door was 
damaged in an accident when he was front-ended by another 
vehicle in a residential community in Michigan.  

A December 1971 Physical Profile Record shows that the 
veteran had hearing loss, without other noted defects or 
abnormalities.  A report of medical history dated in February 
1975, completed in connection with enlistment in the 
Reserves, notes that the veteran had had a broken foot 
repaired in 1972 while in the military, without after 
effects.  

A January 1984 report of quadrennial examination in the 
Reserves includes note of prior left knee surgery with 
current limitations.  The feet, spine and other 
musculoskeletal areas and chest were evaluated as normal.  On 
the accompanying report of medical history, the veteran was 
noted to be in good general health, with some knee problems.  
A February 1986 report of medical history taken in 
conjunction with a quadrennial examination with the Reserves 
includes note of the veteran having injured a left lower rib 
and an anterior right rib in a car accident in 1970.  

An X-ray study of the lumbosacral spine in September 1993 was 
negative.  

At the time of VA examination in April 1994 the veteran gave 
a history of having injured his low back and ribs in a 1970 
car accident.  He indicated that in-service lumbar spine X-
rays had been negative but that he had fractured two ribs.  
He complained of current back pain.  Relevant to the back the 
impression was mechanical low back pain.  

At the time of his November 1996 hearing the veteran denied 
having any current rib problems.  He reported having had 
increasing back pain since the in-service accident.  

X-rays taken in April 1999 revealed the right ribs to be 
intact.  Follow-up examination was recommended if the 
veteran's pain persisted.  No further follow-up is indicated 
in later records.

A January 2003 VA examiner considered the veteran's history 
and opined that it was at least as likely as not that the 
veteran's current back disability, degenerative disc disease 
of the thoracolumbar spine and an old compression fracture at 
T12-L1, was related to the 1970 injury incurred in a motor 
vehicle accident.

In March 2003, the veteran appeared for a VA examination.  He 
provided a history of having fractured his left ribs in 
connection with a motor vehicle accident in February 1970, 
during military service.  He denied any in-service surgery 
and did not identify any specific current problems associated 
with the left ribs.  He specifically denied any chest pain, 
breathing abnormalities or tenderness on the left side.  X-
rays revealed the left ribs to be intact, without any 
evidence of a fracture.  The March 2003 VA examiner also 
considered the veteran's history of having injured his low 
back in the 1970 car accident.  X-rays revealed degenerative 
changes in the lumbosacral spine.  

Analysis

The veteran contends that he injured his ribs and low back in 
connection with a motor vehicle accident in 1970, during his 
period of active service.  Although medical and personnel 
records from the veteran's active service period are negative 
for notation of such accident, the Board notes that the 
veteran has offered such history in connection with military 
examinations and has consistently provided this history in 
connection with post-service medical consultations.  The 
veteran has not identified any post-service accidents or 
injuries involving his ribs or spine and there is no evidence 
of such post-service injuries having occurred.  

As a lay person the veteran is competent to report having 
injured his low back and ribs.  Furthermore, the record 
contains a copy of a 1970 accident report, and the 
February 1986 report of medical history taken in conjunction 
with quadrennial examination with the Reserves includes note 
of the veteran having injured his left lower rib and anterior 
right rib in a car accident in 1970.  Based on the above, the 
Board finds the veteran's account of having injured his ribs 
and low back in a 1970 motor vehicle accident to be 
consistent and credible.

With respect to the veteran's claim of entitlement to service 
connection for residuals of injuries of the ribs, however, 
that all of the post-service examinations of the veterans 
ribs have been negative.  The evidence of this claimed 
disability is limited to the veteran's own statements.  This 
is not competent evidence of the claimed disability since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, this claim must be denied.

With respect to the veteran's low back, he claims to have 
received treatment during the two weeks he was on leave and 
also having been placed on physical profile for six months 
during service.  There is neither civilian nor military 
corroboration of such medical treatment available.  Again, 
however, the Board notes that the veteran's claim of a back 
injury in-service followed by increasing back pain over the 
post-service years is credible and consistent, particularly 
as there is no post-service evidence of any back injury.  The 
January 2003 VA examiner considered the veteran's history and 
opined that it was at least as likely as not that the 
veteran's current back disability, degenerative disc disease 
of the thoracolumbar spine and an old compression fracture at 
T12-L1, was related to the 1970 injury.  Accordingly, the 
Board is satisfied that the evidence supportive of this claim 
is at least in equipoise with that against the claim.  

ORDER

Entitlement to service connection for residuals of injuries 
of the ribs is denied.

Entitlement to service connection for back disability is 
granted.


REMAND

Although the RO arranged for the veteran to be afforded a VA 
examination to determine if he has disability of the left 
foot due to service trauma, the 2003 examination reports fail 
to address the etiology of identified degenerative joint 
disease in the left foot.  As such, and to ensure that the 
duty to assist has been fulfilled, remand for a clarifying 
opinion, based on review of a complete and accurate 
historical record, is in order. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the claims 
folder to be reviewed by a physician with 
appropriate expertise to determine the 
etiology of the veteran's current left 
foot disability.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current left foot 
disability is etiologically related to 
the veteran's active military service 
from October 1966 to December 1972.  The 
rationale for the opinion must also be 
provided.  

2.  Then, the RO should undertake any 
other development it determines to be 
required and readjudicate the claim of 
entitlement to service connection for 
disability of the left foot.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

